     Case 4:17-cv-00181 Document 99 Filed on 05/13/19 in TXSD Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

MICHAEL J. BYNUM and CANADA                                  §
HOCKEY LLC d/b/a EPIC SPORTS,                                §
  Plaintiffs,                                                §
                                                             §
v.                                                           §    Cause No. 4:17-cv-00181
                                                             §
BRAD MARQUARDT, in his individual capacity                   §
  Defendant.                                                 §

               STIPULATION REGARDING INITIAL DISCLOSURES

       The parties give notice that they have agreed to extend the deadline to

exchange initial disclosures.

       In the Joint Discovery/Case Management Plan, filed May 26, 2017 (Dkt.

No. 37), the parties noted their agreement to exchange initial disclosures within 30

days of the filing of answers to the complaint. Defendant Marquardt filed his

answer on April 12, 2019 (Dkt. No. 97).

       The parties have conferred on this matter, and agreed to extend the time to

exchange initial disclosures by 30 days, up to and including June 12, 2019.

       Respectfully submitted,


                                            KEN PAXTON
                                            Attorney General of Texas

                                            JEFFREY C. MATEER
                                            First Assistant Attorney General




Bynum, et al. v. Marquardt
Stipulation Regarding Initial Disclosures                                         Page 1 of 3
     Case 4:17-cv-00181 Document 99 Filed on 05/13/19 in TXSD Page 2 of 3



                                            DARREN L. MCCARTY
                                            Deputy First Assistant Attorney General

                                            JOSHUA R. GODBEY
                                            Division Chief
                                            Financial Litigation and Charitable Trusts Division

                                            /s/ H. Melissa Mather______________
                                            H. Melissa Mather
                                            Assistant Attorney General
                                            Financial Litigation and Charitable Trusts Division
                                            P.O. Box 12548
                                            Austin, TX 78711-2548
                                            Telephone: (512) 475-2540
                                            Facsimile: (512) 477-2348
                                            Email: melissa.mather@oag.texas.gov

                                            Counsel for Brad Marquardt



                                                /s/ Tim Johnson
                                               Locke Lord LLP
                                               Tim Johnson
                                                S.D. Tex. No. 89
                                                State Bar No. 10797650
                                                tjohnson@lockelord.com
                                               600 Travis Street, Suite 2800
                                               Houston, Texas 77002
                                               (713) 226-1200 (Telephone)
                                               (713) 223-3717 (Facsimile)

                                               ATTORNEY-IN-CHARGE FOR
                                               PLAINTIFFS MICHAEL J. BYNUM and
                                               CANADA HOCKEY LLC d/b/a EPIC SPORTS


OF COUNSEL:

LOCKE LORD LLP                                        Dallas, Texas 75201
W. Scott Hastings                                     (214) 740-8000 (Telephone)
 S.D. Tex. No. 29932                                  (214) 740-8800 (Facsimile)
 State Bar No. 24002241
 shasting@lockelord.com
2200 Ross Ave., Suite 2800

Bynum, et al. v. Marquardt
Stipulation Regarding Initial Disclosures                                             Page 2 of 3
     Case 4:17-cv-00181 Document 99 Filed on 05/13/19 in TXSD Page 3 of 3



Nicholas P. Dickerson                           Owen McGovern
 S.D. Tex. ID No. 1122160                        State Bar No. 24092804
 Texas State Bar No. 24068560                    omcgovern@beckredden.com
 ndickerson@lockelord.com                       1221 McKinney St., Suite 4500
600 Travis Street, Suite 2800                   Houston, Texas 77010-2010
Houston, Texas 77002                            Phone: (713) 951-3700
(713) 226-1200 (Telephone)                      Fax: (713) 951-3720
(713) 223-3717 (Facsimile)

BECK REDDEN LLP
Joe W. Redden, Jr.
 S.D. Tex. No. 2139
 State Bar No. 16660600
 jredden@beckredden.com




                              CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, a true and correct copy of the foregoing
Stipulation Regarding Initial Disclosures was electronically served through the CM/ECF
system on all counsel of record.


                                             /s/ H. Melissa Mather
                                            H. Melissa Mather
                                            Assistant Attorney General




Bynum, et al. v. Marquardt
Stipulation Regarding Initial Disclosures                                       Page 3 of 3
